Exhibit 10.11

HOLOGIC, INC.

RABBI TRUST AGREEMENT

WITH

UNION BANK OF CALIFORNIA, N.A.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

PURPOSE

   1

DEFINITIONS

   2

ARTICLE I ESTABLISHMENT AND GENERAL OPERATION OF TRUST

   3

1.1

   Establishment of Trust.    3

1.2

   Revocability.    3

1.3

   Grantor Trust.    3

1.4

   Right to Trust Assets.    3

1.5

   Payments to Employer.    3

1.6

   Signing Authority; Trustee’s Reliance.    3

1.7

   Acceptance of Assets; Trust Composition.    3

1.8

   Trust Contributions.    4

1.9

   No Duty of Trustee to Enforce Collection.    4

1.10

   Plan Administration.    4

1.11

   Change in Control.    4

1.12

   Participant Accounts.    4

1.13

   Tax Payments and Reporting.    4

ARTICLE II INVESTMENTS

   5

2.1

   Trustee Investment Authority.    5

2.2

   Funding Policy and Investment Guidelines.    5

2.3

   Disposition of Income.    5

ARTICLE III TRUSTEE’S POWERS

   5

3.1

   General Trustee’s Powers.    5

3.2

   Additional Powers.    7

3.3

   Legal Duties.    10

ARTICLE IV TRUSTEE AND EMPLOYER DUTIES

   10

4.1

   Plan and Trust Characteristics.    10

4.2

   Payments to Participants.    10

4.3

   Accounts and Records.    11

4.4

   Reports.    12

4.5

   Directions to Trustee.    12

4.6

   Information to be Provided to Trustee.    13

ARTICLE V RESTRICTIONS ON TRANSFER

   13

5.1

   Persons to Receive Payment.    13

5.2

   Assignment and Alienation Prohibited.    14

ARTICLE VI RESIGNATION, REMOVAL AND SUCCESSION

   14

6.1

   Resignation or Removal of Trustee.    14

6.2

   Designation of Successor.    14

 

i



--------------------------------------------------------------------------------

6.3

   Transfer of Trust Assets.    14

6.4

   Court Appointment of Successor.    14

6.5

   Successor’s Powers.    15

6.6

   Successor’s Duties.    15

ARTICLE VII AMENDMENT

   15

7.1

   Power to Amend.    15

ARTICLE VIII LIABILITIES

   15

8.1

   Declaration of Intent.    15

8.2

   Liability of the Trustee.    16

ARTICLE IX DURATION, TERMINATION AND REPAYMENTS TO EMPLOYER

   17

9.1

   Revocation and Termination.    17

9.2

   Duration.    17

9.3

   Payments to the Employer Prior to Termination.    17

9.4

   Revocation by All Participants.    17

ARTICLE X DISTRIBUTIONS IN THE EVENT OF INSOLVENCY OF EMPLOYER

   17

10.1

   Trustee and Employer Responsibility Upon Notice of Employer’s Insolvency.   
17

ARTICLE XI MISCELLANEOUS

   20

11.1

   Delegation.    20

11.2

   Trustee Compensation, Expenses and Taxes.    20

11.3

   Third Parties.    21

11.4

   Adoption by Affiliated Employer.    21

11.5

   Binding Effect; Successor Employer.    21

11.6

   Relation to Plan.    22

11.7

   Partial Invalidity.    22

11.8

   Construction.    22

11.9

   Counterparts.    22

11.10

   Notices.    22

11.11

   Mediation and Arbitration of Disputes.    22

ARTICLE XII EFFECTIVE DATE

   23

 

ii



--------------------------------------------------------------------------------

RABBI TRUST AGREEMENT

This Trust Agreement (the “Trust Agreement”) is made by and between Hologic,
Inc., a Delaware corporation, (the “Employer”), and UNION BANK OF CALIFORNIA,
N.A., a national banking association (the “Trustee”), and shall be effective
upon the Trustee’s receipt of the initial contribution of money or other
property to be held in trust hereunder.

PURPOSE

(a) The Employer has adopted The Hologic, Inc. Supplemental Executive Retirement
Plan, effective as or March 15, 2006 (the “Plan”), pursuant to which the
Employer expects to incur unfunded deferred compensation liabilities.

(b) The Employer wishes to establish a trust (hereinafter called “Trust”) and to
contribute to the Trust assets that shall be held therein, subject to the claims
of Employer’s creditors in the event of Employer’s Insolvency, as herein
defined, until paid to Plan participants in such manner and at such times as
specified in the Plan;

(c) It is the intention of the parties that this Trust shall constitute an
unfunded arrangement and, if the Plan participants are employees of the Employer
shall not affect the status of the Plan as an unfunded plan maintained for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees for purposes of Title I of the Employee Retirement
Income Security Act of 1974;

(d) It is the intention of Employer to make contributions to the Trust to
provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan;

DEFINITIONS

(a) “Administrator” means the Compensation Committee of the Employer’s Board of
Directors or Employer’s Senior Vice-President of Human Resources.

(b) “Code” means the Internal Revenue Code of 1986, as amended.

(c) “Employer” means the employer(s) that maintains the Plan to which this Trust
Agreement relates; provided, however, that where one or more affiliates of a
parent Employer are parties to such Plan or to this Trust Agreement, only the
parent Employer shall be authorized to exercise discretionary powers under this
Trust Agreement including, but not limited to, the power to direct and remove
the Trustee, and to amend and terminate the Plan.

(d) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

1



--------------------------------------------------------------------------------

(e) “Investment Manager” means a person or entity, other than the Trustee, who
is appointed by the Employer, or another pursuant to the terms of the Plan, to
manage the investment of the Trust Fund, and who meets the requirements of
Section 3(38) of ERISA.

(f) “Plan” means one or more nonqualified employee benefit plans which are
identified by name on the signature page hereto, or which subsequently may be
adopted by the Employer (provided that the Employer has notified the Trustee of
any such adoption), some or all of whose assets constitute the Trust Fund.

(g) “Trustee” means UNION BANK OF CALIFORNIA, N.A. or its successor in interest,
or any successor appointed pursuant to this Trust Agreement.

(h) “Trust Fund” means the assets held by the Trustee pursuant to this Trust
Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE I

ESTABLISHMENT AND GENERAL OPERATION OF TRUST

 

1.1 Establishment of Trust. The Employer hereby deposits with the Trustee in
trust an initial contribution of money or other property, which shall become the
principal of the Trust to be held, administered and disposed of by Trustee as
provided in the Trust Agreement

 

1.2 Revocability. The Trust hereby established shall be irrevocable.

 

1.3 Grantor Trust. The Trust is intended to be a grantor trust, of which the
Employer is the grantor, within the meaning of Subpart E, Part I, Subchapter J,
Chapter 1, Subtitle A of the Code, and shall be construed accordingly.

 

1.4 Right to Trust Assets. The principal of the Trust, and any earnings thereon
shall be held separate and apart from other funds of the Employer and shall be
used exclusively for the uses and purposes of Participants and the Employer’s
general creditors as herein set forth. Plan participants and beneficiaries of
deceased participants (hereinafter called “Participants”) shall have no
preferred claim on, or any beneficial ownership interest in, any assets of the
Trust. Any rights created under the Plan and this Trust Agreement shall be mere
unsecured contractual rights of Participants against Employer. Any assets held
by the Trust will be subject to the claims of Employer’s general creditors under
federal and state law in the event of Insolvency, as defined in Article XI
herein.

 

1.5 Payments to Employer. Except as provided in Section 4.2(c) hereof, after the
Trust has become irrevocable, the Employer shall have no right or power to
direct the Trustee to return to the Employer or to divert to others any of the
Trust assets before all payment(s) of benefits have been made to Participants
pursuant to the terms of the Plan.

 

1.6 Signing Authority; Trustee’s Reliance. The Employer or the Administrator, as
applicable, shall certify in writing to the Trustee the names and specimen
signatures of all those who are authorized to act as or on behalf of the
Employer or the Administrator (“Authorized Person”), and those names and
specimen signatures shall be updated as necessary by a duly authorized officer
of the Employer. The Employer or the Administrator, as applicable, shall
promptly notify the Trustee if any person so designated is no longer authorized
to act on behalf of the Employer or the Administrator. Until the Trustee
receives written notice that an Authorized Person is no longer authorized to act
on behalf of the Employer or Administrator, the Trustee may continue to rely on
the Employer’s or Administrator’s designation of such person.

 

1.7 Acceptance of Assets; Trust Composition. All contributions or transfers
shall be received by the Trustee in cash or other property acceptable to the
Trustee. The

 

3



--------------------------------------------------------------------------------

Trust shall consist of the contributions and transfers received by the Trustee,
together with the income and earnings from them and any increments to them. The
Trustee shall hold, manage and administer the Trust in accordance with this
Trust Agreement without distinction between principal and income.

CONTRIBUTIONS

 

1.8 Trust Contributions. The Employer, in its sole discretion, and subject to
the terms of the Plan may at any time, or from time to time, make additional
deposits of cash or other property in trust with the Trustee to augment the
principal to be held, administered and disposed of by the Trustee as provided in
this Trust Agreement. Neither the Trustee nor any Participant shall have any
right to compel such additional deposits.

 

1.9 No Duty of Trustee to Enforce Collection. Notwithstanding anything herein to
the contrary, the Trustee shall have no authority or obligation to enforce the
collection of any contribution or transfer to the Trust.

 

1.10 Plan Administration. The Employer and not the Trustee shall be responsible
for administering the Plan (including without limitation determining the rights
of the individuals eligible to participate in the Plan, determining any
Participant’s right to benefits under the Plan), and issuing statements to
Participants of their interest in the Plan.

 

1.11 Change in Control. For purposes of this Trust Agreement, a “Change in
Control” shall mean either a “change in the ownership or effective control” of
the Employer or a “change in the ownership of a substantial portion of the
assets” of the Employer as those phrases are defined for purposes of Code
Section 409A.

 

1.12 Participant Accounts. The Employer shall maintain in an equitable manner a
separate account for each Participant under the Plan (“Account”) in which it
shall keep a record of the share of such Participant under the Plan in the
Trust. The Employer may appoint a third-party administrator to assist the
Trustee in maintaining such Accounts. A Participant’s Account under the Plan
shall represent the portion of the Trust allocated to provide such Participant
benefits under the Plan. If the Trustee is directed by the Employer to segregate
the Trust into separate Accounts for each Participant, at the time it makes a
contribution to the Trust, the Employer shall certify to the Trustee the amount
of such contribution being made in respect of each Participant under each Plan.

The Trustee may rely on information provided to the Trustee by the Employer or
the Third-Party Administrator and the Trustee’s and Employer’s determination of
Account values shall be conclusive and binding on all interested parties.

 

1.13 Tax Payments and Reporting. The Employer and not the Trustee shall be
responsible for all calculations and payment of income tax, inheritance, estate,
or other taxes, and all income tax reporting in connection with the Trust and
any contributions thereto and distributions therefrom, as well as all earnings
and

 

4



--------------------------------------------------------------------------------

gains or losses of the Trust. Unless otherwise agreed in writing by the parties,
the Trustee shall prepare annually the grantor tax advice information letter for
the Trust and promptly provide it to the Employer for use in preparing its
corporate income tax return. With respect to the payments to Participants, the
Trustee shall withhold the appropriate federal, state and local taxes required
to be withheld and shall properly report and remit such payments to the proper
taxing authorities only to the extent directed by the Employer and agreed to by
the Trustee. The Employer agrees to indemnify and defend Trustee against any
liability for any taxes, interest or penalties resulting from or relating to the
Trust.

ARTICLE II

INVESTMENTS

 

2.1 Employer Investment Authority. The Employer shall have the power over and
responsibility for the management and investment of Trust assets. The Employer
or Administrator, as applicable, may appoint an Investment Manager to direct the
Trustee in the investment of all or a specified portion of the Trust assets. The
Employer or Administrator, as applicable, may also remove any Investment
Manager. The Employer or Administrator, as applicable, shall promptly notify the
Trustee in writing of the appointment or removal of any Investment Manager.

The Trustee shall have no duty to make recommendations regarding Trust assets
and shall retain assets until directed in writing by the Employer or Investment
Manager to dispose of them.

 

2.2 Funding Policy and Investment Guidelines. The Employer shall have the
responsibility for establishing and carrying out a funding policy and method,
consistent with the objectives of the Plan, taking into consideration the Plans’
short-term and long-term financial needs. It is understood that, unless
otherwise agreed in writing, the Employer, rather than the Trustee, shall be
responsible for the overall diversification of Trust assets.

 

2.3 Disposition of Income. During the term of this Trust, all income received by
the Trust, net of expenses and taxes, shall be accumulated and reinvested.

ARTICLE III

TRUSTEE’S POWERS

 

3.1 General Trustee’s Powers. Trustee shall have, without exclusion, all powers
conferred on Trustees by applicable state law to the extent not preempted, and
ERISA, unless expressly provided otherwise herein, provided, however, that if an
insurance policy is held as an asset of the Trust, the Trustee shall have no
power to name a beneficiary of the policy other than the Trust, to assign the
policy (as

 

5



--------------------------------------------------------------------------------

distinct from conversion of the policy to a different form) other than to a
successor Trustee, or to loan to any person the proceeds of any borrowing
against such policy.

 

  (a) To invest and reinvest the Trust or any part thereof in any one or more
kind, type, class, item or parcel of property, real, personal or mixed, tangible
or intangible; or in any one or more kind, type, class, item or issue of
investment or security; or in any one or more kind, type class or item of
obligation, secured or unsecured; or in any combination of them (including those
issued or maintained by the Trustee or any of its affiliates, to the extent
permitted by law);

 

  (b) To buy, sell, assign, transfer, acquire, loan, lease (for any purpose,
including beyond the life of this Trust), exchange and in any other manner to
acquire, manage, deal with and dispose of all or any part of the Trust property,
for cash or credit;

 

  (c) To make deposits with any bank or savings and loan institution, including
any such facility of the Trustee or an affiliate thereof, provided that the
deposit bears a reasonable rate of interest;

 

  (d) To retain all or any portion of the Trust in cash temporarily awaiting
investment or for the purpose of making distributions or other payments, without
liability for interest thereon, notwithstanding the Trustee’s receipt of
indirect compensation known as float;

 

  (e) To borrow money for the purposes of the Trust from any source other than a
party in interest of the Plan, with or without giving security; to pay interest;
to issue promissory notes and to secure the repayment thereof by pledging all or
any part of the Trust assets;

 

  (f) To take all of the following actions: to vote proxies of any stocks, bonds
or other securities; to give general or special proxies or powers of attorney
with or without power of substitution; to exercise any conversion privileges,
subscription rights or other options, and to make any payments incidental
thereto; to consent to or otherwise participate in corporate reorganizations or
other changes affecting corporate securities and to delegate discretionary
powers and to pay any assessments or charges in connection therewith; and
generally to exercise any of the powers of an owner with respect to stocks,
bonds, securities or other property held in the Trust;

 

  (g) To make, execute, acknowledge and deliver any and all documents of
transfer and conveyance and any and all other instruments that may be necessary
or appropriate to carry out the powers herein granted;

 

  (h) To consult with legal counsel (who may be counsel for the Employer or the
Administrator) with respect to the interpretation of the Trust Agreement or

 

6



--------------------------------------------------------------------------------

the Trustee’s duties hereunder or with respect to any legal proceedings or any
questions of law and shall be entitled to take action or not to take action in
good faith reliance on the advice of such counsel;

 

  (i) To pay or cause to be paid from the Trust any and all real or personal
property taxes, income taxes or other taxes or assessments of any or all kinds
levied or assessed upon or with respect to the Trust or the Plans;

 

  (j) Subject to the limitations of 3.1, to hold term or ordinary life insurance
contracts, whether group or individual life, or to acquire annuity contracts on
the lives of Participants (but in the case of conflict between any such contract
and a Plan, the terms of the Plan shall prevail); to pay from the Trust the
premiums on such contracts; to distribute, surrender or otherwise dispose of
such contracts; to pay the proceeds, if any, of such contracts to the proper
persons in the event of the death of the insured Participant; to enter into,
modify, renew and terminate annuity contracts of deposit administration, of
immediate participation or other group or individual type with one or more
insurance companies and to pay or deposit all or any part of the Trust
thereunder; to provide in any such contract for the investment of all or any
part of funds so deposited with the insurance company in securities under
separate accounts; to exercise and claim all rights and benefits granted to the
contract holder by any such contracts. All payments and exercise of all powers
with respect to insurance contracts shall be solely on the direction of the
Employer;

 

  (k) To exercise all the further rights, powers, options and privileges
granted, provided for, or vested in trustees generally under applicable federal
or state laws, as amended from time to time, it being intended that, except as
otherwise provided in this Trust, the powers conferred upon the Trustee herein
shall not be construed as being in limitation of any authority conferred by law,
but shall be construed as in addition thereto.

 

  (l) Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, Trustee shall not have any power that could give
this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

 

3.2 Additional Powers. In addition to the other powers enumerated above, the
Trustee is authorized and empowered:

 

  (a) To invest funds in any type of interest-bearing account including, without
limitation, time certificates of deposit or interest-bearing accounts issued by
UNION BANK OF CALIFORNIA, N.A. To use other services or facilities provided by
the UnionBanCal Corporation (UNBC), its subsidiaries or affiliates, including
but not limited to Union Bank of

 

7



--------------------------------------------------------------------------------

California, N.A. (Bank), to the extent allowed by applicable law and regulation.
Such services may include but are not limited to (1) the placing of orders for
the purchase, exchange, investment or reinvestment of securities through any
brokerage service conducted by, and (2) the purchase of units of any registered
investment company managed or advised by Bank, UNBC, or their subsidiaries or
affiliates and/or for which Bank, UNBC or their subsidiaries or affiliates act
as custodian or provide other services for a fee, including, without limitation,
the HighMark Group of mutual funds. The parties hereby acknowledge that the Bank
may receive fees for such services in addition to the fees payable under this
Agreement. Fee schedules for additional services shall be delivered to the
appropriate party in advance of the provision of such services. Independent
fiduciary approval of compensation being paid to the Bank will be sought in
advance to the extent required under applicable law and regulation.

If Union Bank of California, N.A. does not have investment discretion, the
services referred to above, as well as any additional services, shall be
utilized only upon the appropriate direction of an authorized party.

 

  (b) To cause all or any part of the Trust to be held in the name of the
Trustee (which in such instance need not disclose its fiduciary capacity) or, as
permitted by law, in the name of any nominee, including the nominee name of any
depository, and to acquire for the Trust any investment in bearer form; but the
books and records of the Trust shall at all times show that all such investments
are a part of the Trust and the Trustee shall hold evidences of title to all
such investments as are available;

 

  (c) To serve as custodian with respect to the Trust assets, to hold assets or
to hold eligible assets at the Depository Trust Company or other depository;

 

  (d) To employ such agents and counsel as may be reasonably necessary in
administration and protection of the Trust assets and to pay them reasonable
compensation; to employ any broker-dealer or other agent, including any
broker-dealer or other agent affiliated with the Trustee, and pay such
broker-dealer or other agent its standard commissions or compensation from Trust
assets; to settle, compromise, abandon, contest or arbitrate all claims and
demands in favor of or against the Trust; to prosecute, compromise and defend
lawsuits, but without obligation to do so, all at the risk and expense of the
Trust; and to charge any premium on bonds purchased at par value to the
principal of the Trust without amortization from the Trust, regardless of any
law relating thereto;

 

  (e) To tender its defense to the Employer in any legal proceeding where the
interests of the Trustee and the Employer are not adverse, provided that any
legal counsel selected to defend the Trustee is acceptable to the Trustee. The
Employer may satisfy all or any part of its obligations under this section
through insurance arrangements acceptable to the Trustee;

 

8



--------------------------------------------------------------------------------

  (f) To permit such inspections of documents at the principal office of the
Trustee as are required by law, subpoena or demand by United States or state
agency during normal business hours of the Trustee;

 

  (g) To comply with all requirements imposed by law;

 

  (h) To seek written instructions from the Employer or Administrator, as
applicable, on any matter and await written instructions without incurring any
liability. If at any time the Employer or Administrator, as applicable, should
fail to give directions to the Trustee, the Trustee may act in the manner that
in its discretion it deems advisable under the circumstances for carrying out
the purposes of this Trust. Such actions shall be conclusive on the Employer,
the Administrator and the Participants on any matter if written notice of the
proposed action is given to Employer five (5) days prior to the action being
taken, and the Trustee receives no response;

 

  (i) To compensate such executive, consultant, actuarial, accounting,
investment, appraisal, administrative, clerical, secretarial, custodial,
depository and legal firms, personnel and other employees or assistants as are
engaged by the Employer or Administrator, as applicable, in connection with the
administration of the Plans and to pay from the Trust the necessary expenses of
such firms, personnel and assistants, to the extent not paid by the Employer or
Administrator, as applicable;

 

  (j) To impose a reasonable charge to cover the cost of furnishing to
Participants statements or documents;

 

  (k) To act upon proper written directions of the Employer, Administrator, or
any Participant, as applicable, including directions given by photostatic
teletransmission using facsimile signature. If oral instructions are given, to
act upon those in Trustee’s discretion prior to receipt of written instructions.
Trustee’s recording or lack of recording of any such oral instructions taken in
Trustee’s ordinary course of business shall constitute conclusive proof of
Trustee’s receipt or non-receipt of the oral instructions;

 

  (l) To pay from the Trust the expenses reasonably incurred in the
administration of the Trust;

 

  (m) To maintain insurance for such purposes, in such amounts and with such
companies as the Employer or Administrator, as applicable, shall elect,
including insurance to cover liability or losses occurring by reason of the acts
or omissions of fiduciaries (but only if such insurance permits recourse by the
insurer against the fiduciary in the case of a breach of a fiduciary obligation
by such fiduciary);

 

9



--------------------------------------------------------------------------------

  (n) As directed by the Employer or Administrator, as applicable, to cause the
benefits provided under the Plan to be paid directly to the persons entitled
thereto under the Plan, and in the amounts and at the times and in the manner
specified by the Plan, and to charge such payments against the Trust and
Accounts with respect to which such benefits are payable;

 

  (o) To exercise and perform any and all of the other powers and duties
specified in this Trust Agreement or the Plans; and in addition to the powers
listed herein, to do all other acts necessary or desirable for the proper
administration of the Trust, as though the absolute owner thereof.

 

3.3 Legal Duties. The Trustee shall exercise any of the foregoing powers from
time to time as required by law.

ARTICLE IV

TRUSTEE AND EMPLOYER DUTIES

 

4.1 Plan and Trust Characteristics. To the extent the Plan is designed to cover
employees of the Employer, the Employer shall at all times ensure that the Plan
and this Trust shall have the characteristics supporting a determination that
the Plan is an arrangement constituting an unfunded plan maintained for the
purposes of providing deferred compensation to a select group of management or
highly compensated employees for purposes of Title I of ERISA.

 

4.2 Payments to Participants.

 

  (a) The Employer shall deliver to the Trustee a schedule (the “Payment
Schedule”) that indicates the amounts payable in respect of each Participant,
that provides a formula or other instructions acceptable to the Trustee for
determining the amount so payable, the form in which such amount is to be paid
(as provided for or available under the Plan), and the time of commencement for
payment of such amounts. Except as otherwise provided herein, the Trustee shall
make payments to the Participants in accordance with such Payment Schedule. If
so directed by the Employer, the Trustee shall make provision for the reporting
and withholding of any federal, state or local taxes that may be required to be
withheld with respect to the payment of benefits pursuant to the terms of the
Plan and shall pay amounts withheld to the appropriate taxing authorities or
determine that such amounts have been reported, withheld and paid by the
Employer.

 

  (b) The entitlement of a Participant to benefits under the Plan shall be
determined by the Employer or such party as shall be designated under the Plan,
and any claim for such benefits shall be considered and reviewed under the
procedures set out in the Plan.

 

10



--------------------------------------------------------------------------------

  (c) The Employer may make payment of benefits directly to Participants as they
become due under the terms of the Plan. The Employer shall notify the Trustee of
its decision to make payment of benefits directly prior to the time amounts are
payable to Participants. In addition, if the principal of the Trust, and
earnings thereon, are not sufficient to make payments of benefits in accordance
with the terms of the Plan, the Employer shall make the balance of each such
payment as it falls due. The Trustee shall notify the Employer where principal
and earnings are not sufficient. The Trustee shall have no duty or obligation to
enforce or compel the Employer to make payments hereunder. The Employer may
direct the Trustee to reimburse the Employer for payments made directly by
Employer to Participants and shall provide the Trustee with such documentation
to evidence those direct payments as the Trustee may reasonably request.

 

  (1) In the event payments are made by the Employer directly to Participants,
the Employer shall have sole responsibility for the reporting and withholding of
any federal, state, or local taxes that may be required to be withheld with
respect to the payment of benefits pursuant to the terms of the Plan and shall
pay amounts withheld to the appropriate taxing authority.

 

  (2) The Trustee shall have no duty or responsibility with respect to the above
stated reporting, withholding or payment of taxes and shall have no
responsibility to determine that the Employer has provided for such reporting,
withholding or payment of such taxes.

 

  (3) The Employer shall indemnify and hold the Trustee harmless from any and
all losses, claims, penalties or damages which may occur as a result of the
Trustee’s following in good faith the written direction of the Employer to
reimburse the Employer for payments made hereunder to Participants and arising
from the Employer’s tax reporting, withholding and payment obligations
hereunder.

 

  (d) Upon the satisfaction of all liabilities of the Employer under the Plan to
all Participants the Trustee shall hold or distribute the Trust in accordance
with the written instructions of the Employer. Except as provided in (c) above,
at no time prior to the Employer’s Insolvency, as defined in Article XI, or the
satisfaction of all liabilities of the Employer under the Plans in respect of
all Participants having Accounts hereunder, shall any part of the Trust revert
to the Employer.

 

4.3 Accounts and Records. The Trustee shall keep accurate and detailed records
of all investments, receipts, disbursements and all other transactions required
to be done, including such specific records as shall be agreed upon in writing
between the Employer and the Trustee. All such accounts, books and records shall
be open to inspection and audit at all reasonable times by the Employer and by
the

 

11



--------------------------------------------------------------------------------

Participants. Within sixty (60) days after the close of each quarter and Plan
year and within sixty (60) days after the resignation or removal of the Trustee
as provided in Article VI hereof, the Trustee shall render to the Employer a
written account showing in reasonable summary the investments, receipts,
disbursements and other transactions engaged in by the Trustee during the
preceding Plan Year or accounting period with respect to the Trust. Such account
shall set forth the assets and liabilities of the Trust. The Employer shall have
sixty (60) days after the Trustee’s mailing of each such quarterly or final
account within which to file with the Trustee written objections to such
account. Upon the expiration of each such period, the account shall be deemed
approved by the Employer, except with respect to any act or transaction as to
which the Employer files a written objection with the Trustee within such
sixty-day period. Nothing in this Section 4.3 is intended to deprive the
Employer of any rights to which it may be entitled by law. With respect to the
written account statement, the Trustee shall correct any error it has made, to
the extent such error occurred within the applicable statute of limitations
period. If such error is discovered more than sixty days after the end of an
accounting period and beyond the timeframe for electronic records retention or
for ability to reconcile balances on the Trustee’s trust accounting system, the
correction of such error may be reflected on a trust accounting statement
subsequent to the statement for the period in which the error occurred.

Notwithstanding anything herein to the contrary, the Trustee shall have no duty
or responsibility to obtain valuations of any assets of the Trust Fund, the
value of which is not readily determinable on an established market. The
Employer shall bear sole responsibility for determining said valuations and
shall be responsible for providing said valuations to the Trustee in a timely
manner. The Trustee may conclusively rely on such valuations provided by the
Employer and shall be indemnified and held harmless by the Employer with respect
to such reliance.

 

4.4 Reports. The Trustee shall file such descriptions and reports and shall
furnish such information and make such other publications, disclosures,
registrations and other filings as are required of the Trustee by law. The
Trustee shall have no responsibility to file reports or descriptions, publish
information or make disclosures, registrations or other filings unless directed
by the Employer.

 

4.5 Directions to Trustee. Directions to the Trustee shall be in writing and
signed by the persons authorized to direct the Trustee, or shall be made by such
other method as the parties shall agree, including directions given by
photostatic teletransmission using facsimile signature. The Trustee is also
authorized to act on verbal instructions in its discretion prior to receipt of
written or photostatic teletransmission instructions. The Trustee is hereby
authorized to record conversations and facsimile transmissions made in
connection with the Trust. This Trust Agreement specifically anticipates and
authorizes the Trustee to act on directions communicated to the Trustee via
later-developed electronic and digital media as the parties shall agree.

 

12



--------------------------------------------------------------------------------

4.6 Information to be Provided to Trustee. The Employer shall maintain and
furnish the Trustee with all reports, documents and information as shall be
required by the Trustee to perform its duties and discharge its responsibilities
under this Trust Agreement, including without limitation a certified copy of
each of the Plans and all amendments thereto.

The Trustee shall be entitled to rely on the most recent reports, documents and
information furnished to it by the Employer. The Employer shall be required to
notify the Trustee as to the termination of employment of any Participant by
death, retirement or otherwise.

The Employer shall arrange for each Investment Manager if appointed pursuant to
Section 2.1, and each insurance company issuing contracts held by the Trustee
pursuant to Section 3.1(k), to furnish the Trustee with such valuations and
reports as are necessary to enable the Trustee to fulfill its obligations under
this Trust Agreement, and the Trustee shall be fully protected in relying upon
such valuations and reports.

ARTICLE V

RESTRICTIONS ON TRANSFER

 

5.1 Persons to Receive Payment.

 

  (a) The Trustee shall, except as otherwise provided in section 4.2(d) and
subsection (b) hereunder, pay all amounts payable hereunder only to the
person(s) designated under the Plan or deposit such amounts to the Participant’s
checking or savings account as directed in writing by the Employer and not to
any other person or corporation, and only to the extent of assets held in the
Trust. The Employer’s written instructions, to the Trustee to make distributions
or not to make distributions, and the amount thereof, shall be conclusive on all
Participants.

 

  (b) Should any controversy arise as to the person(s) to whom any distribution
or payment is to be made by the Trustee, or as to any other matter arising in
the administration of the Plans or Trust, the Trustee may retain the amount in
controversy pending resolution of the controversy or the Trustee may file an
action seeking declaratory relief and/or may interplead the Trust assets in
issue, and name as necessary parties the Employer, the Participants and/or any
or all persons making conflicting demands.

 

  (c) The Trustee shall not be liable for the payment of any interest or income,
except for that earned as a Trust investment, on any amount withheld or
interpleaded under subsection (b).

 

  (d) The expense of the Trustee for taking any action under subsection
(b) shall be paid to the Trustee from the Trust.

 

13



--------------------------------------------------------------------------------

5.2 Assignment and Alienation Prohibited. Benefits payable to Participants under
this Trust Agreement may not be anticipated, assigned (either at law or in
equity), alienated, pledged, encumbered or subjected to attachment, garnishment,
levy, execution or other legal or equitable process. Notwithstanding the
foregoing, the Trust shall at all times remain subject to the claims of
creditors of the Employer in the event the Employer becomes Insolvent as
provided in Article XI.

ARTICLE VI

RESIGNATION, REMOVAL AND SUCCESSION

 

6.1 Resignation or Removal of Trustee. The Trustee may resign at any time by
written notice to the Employer, which shall be effective sixty (60) days after
receipt of such notice unless the Employer and the Trustee agree otherwise. The
Employer or Administrator, as applicable, may remove the Trustee at any time by
written notice to the Trustee, such removal shall be effective sixty (60) days
after receipt of such notice unless the Employer and the Trustee agree
otherwise.

 

6.2 Designation of Successor. Upon notice of the Trustee’s resignation or
removal, the Employer or Administrator, if applicable, shall promptly designate
a successor Trustee who will accept transfer of the assets of the Trust.

If no successor Trustee is designated within thirty (30) days of notice of the
Trustee’s resignation or removal, then the chief executive officer and chief
financial officer of the Employer are hereby designated as the successor
Co-Trustees.

 

6.3 Transfer of Trust Assets. Upon resignation or removal of the Trustee and
appointment of a successor Trustee, all assets shall subsequently be transferred
to the successor Trustee. The transfer shall be completed as soon as
administratively feasible after receipt of notice of resignation or removal or
transfer and appointment of and acceptance by successor Trustee.

 

6.4 Court Appointment of Successor. If the Trustee resigns or is removed, a
successor shall be appointed, in accordance with Section 6.2 hereof, by the
effective date of resignation or removal under paragraph 6.1 of this section. If
no such appointment has been timely accepted by a successor Trustee, the Trustee
may apply to a court of competent jurisdiction for appointment of a successor
Trustee or for instructions. All expenses of the Trustee in connection with the
proceeding shall be allowed as administrative expenses of the Trust. Until the
Trust assets have been transferred to the successor Trustee, the Trustee shall
be entitled to be compensated for its services according to its published fee
schedule then in effect for acting as Trustee.

 

14



--------------------------------------------------------------------------------

6.5 Successor’s Powers. A successor Trustee shall have the same powers and
duties as those conferred upon the original Trustee hereunder. A resigning
Trustee shall transfer the Trust assets and shall deliver the assets of the
Trust to the successor Trustee as soon as practicable. The resigning Trustee is
authorized, however, to reserve such amount as may be necessary for the payment
of its fees and expenses incurred prior to its resignation, and the Trust assets
shall remain liable to reimburse the resigning Trustee for all fees and costs,
expenses or attorneys’ fees or losses incurred, whether before or after
resignation, due solely to the Trustee’s holding title to and administration of
Trust assets.

 

6.6 Successor’s Duties. A successor Trustee shall have no duty to audit or
otherwise inquire into the acts and transactions of its predecessor.

ARTICLE VII

AMENDMENT

 

7.1 Power to Amend. This Trust Agreement may be amended by a written instrument
executed by the Trustee and the Employer. No such amendment shall conflict with
the terms of the Plan nor shall it make the Trust revocable.

ARTICLE VIII

LIABILITIES

 

8.1 Declaration of Intent. To the full extent permitted by law, it is the intent
of this Article to relieve the Employer, Administrator, Investment Manager, and
the Trustee from all liability for any acts or omissions of any other person and
to declare the absence of liabilities of all persons referred to in this Article
to the extent not imposed by law or by provisions of this Trust Agreement. Each
of the following Sections, in declaring such limitation, is set forth without
limiting the generality of this Section but in each case shall be subject to the
provisions, limitations and policies set forth in this Section.

 

15



--------------------------------------------------------------------------------

8.2 Liability of the Trustee.

 

  (a) The Trustee is not a party to the Plan and shall have no powers, duties or
responsibilities with regard to the administration of the Plan or to determine
the rights or benefits of any person having or claiming an interest under the
Plan or in the Trust assets or under this Trust Agreement or to control any
disposition of the Trust or part thereof which is directed by the Employer,
Administrator, any Investment Manager or Participant or any person reasonably
believed by the Trustee to be their designee(s).

 

  (b) The Trustee shall have no liability for the adequacy or timeliness of
contributions for the purposes of the Plan or for enforcement of the payment
thereof.

 

  (c) The Trustee shall have no liability for the acts or omissions of the
Employer, Administrator, any Investment Manager, Participant, or their
designee(s).

 

  (d) The Trustee shall have no liability for following proper directions of any
person or entity reasonably believed by the Trustee to have been given authority
to direct the Trustee pursuant to this Trust Agreement.

 

  (e) During such period or periods of time, if any, as the Employer,
Administrator, any Investment Manager, Participant, or their designee(s) is
directing the investment and management of Trust assets, the Trustee shall have
no obligation to determine the existence of any conversion, redemption,
exchange, subscription or other right relating to any securities purchased on
their directions if notice of any such right was given prior to the purchase of
such securities. If such notice is received by the Trustee after the purchase of
such securities, the Trustee shall notify the directing party. The Trustee shall
have no obligation to exercise any such right unless it is informed of the
existence of the right and is instructed to exercise such right, in writing, by
the directing party within a reasonable time prior to the expiration of such
right.

 

  (f) If a directing party directs the Trustee to purchase securities issued by
any foreign government or agency thereof, or by any corporation domiciled
outside of the United States, it shall be the responsibility of the directing
party to advise the Trustee in writing with respect to any laws or regulations
of any foreign countries or any United States territories or possessions which
shall apply, in any manner whatsoever, to such securities, including, but not
limited to, receipt of dividends or interest or reclamation of foreign taxes by
the Trustee for such securities.

 

16



--------------------------------------------------------------------------------

ARTICLE IX

DURATION, TERMINATION AND REPAYMENTS TO EMPLOYER

 

9.1 Revocation and Termination. The Trust shall not terminate until the date on
which Participants are no longer entitled to benefits pursuant to the terms of
the Plan. Upon termination of the Trust any assets remaining in the Trust shall
be returned to Employer. In the event the Trust is terminated following the
distribution of all payments and benefits called for herein, from the date of
such termination of the Trust and until the final distribution of the remaining
Trust assets, if any, the Trustee shall continue to have all the powers provided
under this Trust Agreement that are necessary or desirable for the orderly
liquidation and distribution of the Trust.

 

9.2 Duration. This Trust shall continue in full force and effect for the maximum
period of time permitted by law and in any event until the expiration of
twenty-one years after the death of the last surviving person who was living at
the time of execution hereof who at any time becomes a Participant in the Plan,
unless this Trust is sooner terminated in accordance with this Trust Agreement.

 

9.3 Payments to the Employer Prior to Termination. Except with respect to the
reimbursement of the Employer by the Trust for benefit payments made directly to
a Participant by the Employer pursuant to Section 4.2(c), no part of the Trust
shall revert to the Employer at any time prior to the earlier of the Employer’s
Insolvency, as defined in Article X, or the satisfaction of all liabilities
under the Plan, as described in Section 9.1.

 

9.4 Revocation by All Participants. Unless the Trust is otherwise revocable by
the Employer, upon written approval of all Participants entitled to payment of
benefits pursuant to the terms of the Plan, the Employer may terminate this
Trust prior to the time all benefit payments under the Plan have been made. All
assets in the Trust at termination shall be returned to the Employer. The
Trustee may rely conclusively on the Employer’s directive and certification that
all Participants have consented to such revocation and termination.

ARTICLE X

DISTRIBUTIONS IN THE EVENT OF INSOLVENCY OF EMPLOYER

 

10.1 Trustee and Employer Responsibility Upon Notice of Employer’s Insolvency.

 

  (a) Insolvency. The Trustee shall cease payment of benefits to Participants if
the Employer is Insolvent. The Employer shall be considered “Insolvent” for
purposes of this Trust Agreement if (i) the Employer is unable to pay its debts
as they become due, or (ii) the Employer is subject to a pending proceeding as a
debtor under the United States Bankruptcy Code

 

17



--------------------------------------------------------------------------------

  (b) At all times during the continuance of this Trust, as provided in
Section 1.4 hereof, the principal and income of the Trust shall be subject to
claims of general creditors of the Employer under federal and state law as set
forth below.

 

  (1) The Board of Directors and the chief executive officer of the Employer
shall have the duty to inform the Trustee in writing of the Employer’s
Insolvency. If a person claiming to be a creditor of the Employer alleges in
writing to the Trustee that the Employer has become Insolvent, the Trustee shall
determine whether the Employer is Insolvent and, pending such determination, the
Trustee shall discontinue payment of benefits to Participants. If the Trustee is
unable to obtain information sufficient to ascertain Insolvency, the Trustee may
seek instructions of a court of law or submit the matter for arbitration before
the American Arbitration Association or interplead the Trust Assets at the
expense of the Trust.

 

  (2) Unless the Trustee has actual knowledge of the Employer’s Insolvency, or
has received written notice from the Employer or a person claiming to be a
creditor alleging that the Employer is Insolvent, the Trustee shall have no duty
to inquire whether the Employer is Insolvent. The Trustee may in all events rely
on such evidence concerning the Employer’s solvency as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the Employer’s solvency.

 

  (3) If at any time the Trustee has determined that the Employer is Insolvent,
the Trustee shall discontinue payments to Participants and shall hold the assets
of the Trust for the benefit of the Employer’s general creditors. Nothing in
this Trust Agreement shall in any way diminish any rights of Participants to
pursue their rights as general creditors of the Employer with respect to
benefits due under the Plan or otherwise.

 

  (4) The Trustee shall resume the payment of benefits to Participants in
accordance with Section 4.2 of this Trust Agreement only after the Trustee has
determined that the Employer is not Insolvent (or is no longer Insolvent).

 

  (c) Determination of Insolvency. Upon receipt of the aforesaid written notice
of the Employer’s Insolvency, the Trustee shall notify the Employer, and the
Employer, within thirty (30) days of receipt of such notice, shall engage an
arbitrator (the “Arbitrator”) acceptable to the Trustee from the American
Arbitration Association to determine the Employer’s solvency or Insolvency. The
Employer shall cooperate fully and assist the Arbitrator, as may be requested by
the Arbitrator, in such determination and shall pay

 

18



--------------------------------------------------------------------------------

all costs relating to such determination. The Arbitrator shall notify the
Employer and Trustee separately by registered mail of its findings. If the
Arbitrator determines that the Employer is solvent or if once found Insolvent
the Employer is no longer Insolvent, the Trustee shall resume holding the Trust
assets for the benefit of the Participants and may make any distributions called
for under this Trust Agreement, including any amounts which should have been
distributed during the period when the Trustee suspended distributions in
response to a notice of the Employer’s Insolvency, including earnings (or
losses) on such suspended distributions. If the Arbitrator determines that the
Employer is Insolvent or is unable to make a conclusive determination of the
Employer’s Insolvency, the Trustee shall continue to retain the assets of the
Trust until the Employer’s status of solvency or Insolvency is decided by a
court of competent jurisdiction or it distributes all or a portion of the Trust
assets to any duly appointed receiver, trustee in bankruptcy, custodian or to
the Employer’s general creditors, but only as such distribution is ordered by a
court of competent jurisdiction.

The Trustee shall have no liability for relying upon the determination of the
Arbitrator as to the Employer’s solvency or Insolvency.

 

  (d) If a court of competent jurisdiction orders distribution of only part of
the Trust assets and does not specify the manner in which Trust assets are to be
liquidated, the Trustee shall liquidate Trust assets as follows:

 

  (i) If such liquidation is ordered prior to a Change in Control, as directed
by the Employer; or

 

  (ii) If such liquidation is ordered after a Change in Control or upon
Insolvency of the Employer, as determined by the Trustee in its sole and
absolute discretion.

If the Employer fails to provide instructions under subparagraph (i) above, as
to the manner of liquidation within five (5) business days prior to the date the
Trustee is required to comply with the court’s order, the Trustee shall
liquidate and shall have the authority to order any Investment Manager to
liquidate the Trust assets in such manner as the Trustee shall determine in its
sole and absolute discretion. The Trustee shall not be liable for any damages
resulting from the Trustee’s exercise in good faith of its power to liquidate
assets as provided in this paragraph.

 

  (e) Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to subsection (b)(3) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to
Participants under the terms of the Plan for the period of such discontinuance,
less the aggregate amount of any payments made to

 

19



--------------------------------------------------------------------------------

Participants by the Employer in lieu of the payments provided for hereunder
during any such period of discontinuance of which the Trustee has actual
knowledge.

Nothing in this Trust Agreement shall in any manner diminish any right of a
Participant to pursue his or her rights as a general creditor of the Employer
with regard to payments under the Trust or otherwise.

ARTICLE XI

MISCELLANEOUS

11.1 Delegation.

By written notice to the Trustee, the Employer may authorize the Trustee to act
on matters in the ordinary course of the business of the Trust or on specific
matters upon the signature of its delegate.

 

11.2 Trustee Compensation, Expenses and Taxes.

 

  (a) The Employer shall quarterly pay the Trustee its expenses in administering
the Trust and reasonable compensation for its services as Trustee at a rate to
be agreed upon by the parties to this Trust Agreement, based upon Trustee’s
published fee schedule. If not so paid, the expenses and compensation shall be
paid from the Trust. However, the Trustee reserves the right to alter this rate
of compensation at any time by providing the Employer with notice of such change
at least thirty (30) days prior to its effective date. Reasonable compensation
shall include compensation for any extraordinary services or computations
required, such as determination of valuation of assets when current market
values are not published and interest on funds to cover overdrafts. The Trustee
shall have a lien on the Trust for compensation and for any reasonable expenses
including counsel, appraisal, or accounting fees, and these shall be withdrawn
from the Trust and may be reimbursed by the Employer.

 

  (b) Reasonable counsel fees, reasonable costs, expenses and charges of the
Trustee incurred or made in the performance of its duties, expenses relating to
investment of the Trust such as broker’s commissions, stamp taxes, and similar
items and all taxes of any and all kinds that may be levied or assessed under
existing or future laws upon or in respect to the Trust or the income thereof,
and the Trustee’s charges for issuing distribution checks to Participants or
their representatives shall be paid from, and shall constitute a charge upon the
Trust.

 

  (c) The Employer shall pay any federal, state or local taxes on the Trust, or
any part thereof, and/or the income therefrom. In the event any

 

20



--------------------------------------------------------------------------------

Participant is determined to be subject to federal income tax on any amount
under this Trust Agreement prior to the time of payment hereunder, the entire
amount determined to be so taxable shall, at the Employer’s direction, be
distributed by the Trustee to such Participant from the Trust. For the above
purposes, a Participant shall be determined to be subject to federal income tax
with respect to the Trust upon the earlier of: (a) a final determination by the
United States Internal Revenue Service (“IRS”) addressed to the Participant
which is not appealed to the courts; or (b) an opinion of legal counsel
designated in writing by the Employer, addressed to the Employer and the
Trustee, that, by reason of Treasury Regulations, amendments to the Code,
published IRS rulings, court decisions or other substantial precedent, amounts
hereunder subject the Participant to federal income tax prior to payment. The
Employer shall undertake at its discretion and at its sole expense to defend any
tax claims described herein which are asserted by the IRS against any
Participant, including attorney fees and costs of appeal, and shall have the
sole authority to determine whether or not to appeal any determination made by
the IRS or by a lower court. The Employer also agrees to reimburse any
Participant under this Section for any interest or penalties in respect of tax
claims hereunder upon receipt of documentation thereof.

 

11.3 Third Parties.

 

  (a) No person dealing with the Trustee shall be required to follow the
application of purchase money paid or money loaned to the Trustee nor inquire as
to whether the Trustee has complied with the requirements hereof.

 

  (b) In any judicial or administrative proceedings, only the Employer and the
Trustee shall be necessary parties and no Participant or other person having or
claiming any interest in the Trust shall be entitled to any notice or service of
process (except as required by law). Any judgment, decision or award entered in
any such proceeding or action shall be conclusive upon all interested persons.

 

11.4 Adoption by Affiliated Employer. Any affiliate of the Employer (an
“Affiliated Employer”) may adopt the Employer’s Plan with the approval of the
Employer. Upon written notice, to the Trustee from the Employer, the Affiliated
Employer shall become a party to this Trust Agreement.

 

11.5 Binding Effect; Successor Employer. This Trust Agreement shall be binding
upon and inure to the benefit of any successor to the Employer or its business
as the result of merger, consolidation, reorganization, transfer of assets or
otherwise and any subsequent successor thereto. In the event of any such merger,
consolidation, reorganization, transfer of assets or other similar transaction,
the successor to the Employer or its business or any subsequent successor
thereto shall promptly notify the Trustee in writing of its successorship and
shall promptly supply information required by the Trustee.

 

21



--------------------------------------------------------------------------------

11.6 Relation to Plan. All words and phrases used herein shall have the same
meaning as in the Plan, and this Trust Agreement and the Plan shall be read and
construed together. In the event of conflict between the terms of the Plan and
this Trust Agreement with respect to the rights and duties of the Trustee, the
terms of this Trust Agreement shall control. Whenever in the Plan it is provided
that the Trustee shall act as therein prescribed, the Trustee shall be and is
hereby authorized and empowered to do so for all purposes as fully as though
specifically so provided herein or so directed by the Employer.

 

11.7 Partial Invalidity. Any provision of this Trust Agreement prohibited by law
shall be ineffective to the extent of any such prohibition, without invalidating
the remaining provisions hereof. In the event of any such holding, the Employer
and Trustee and, if applicable, Participants, will immediately amend this Trust
Agreement as necessary to remedy any such defect.

 

11.8 Construction. This Trust Agreement shall be governed by and construed in
accordance with the laws of California.

 

11.9 Counterparts. This Trust Agreement may be executed in several counterparts,
each of which shall be deemed an original, and such counterparts shall
constitute but one instrument which may be sufficiently evidenced by any one
counterpart.

 

11.10 Notices. Any notice, report, demand or waiver required or permitted
hereunder shall be in writing, shall be deemed received upon the date of
delivery if given personally or, if given by mail, upon the receipt thereof, and
shall be given personally or by prepaid registered or certified mail, return
receipt requested, addressed to the Employer and the Trustee; if to a
Participant, to the last mailing address provided to the Trustee with respect to
such individual; provided, however, that if any party or his or its successor
shall have designated a different address by written notice to the other
parties, then to the last address so designated.

 

11.11 Mediation and Arbitration of Disputes. If a dispute arises under this
Trust Agreement between or among the Employer and Trustee or any Participant,
except as provided in Sections 5.1(b) and 6.4, the parties agree first to try in
good faith to settle the dispute by mediation under the Commercial Mediation
Rules of the American Arbitration Association. Thereafter, any remaining
unresolved controversy or claim arising out of or relating to this Agreement, or
the performance or breach thereof, shall be decided by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association and Title 9 of California Code of Civil Procedure Sections 1280 et
seq. The sole arbitrator shall be a retired or former Judge associated with the
American Arbitration Association. Judgment upon any award rendered by the
arbitrator shall be final and may be entered in any court having jurisdiction.
Each

 

22



--------------------------------------------------------------------------------

party shall bear its own costs, attorney’s fees and its share of arbitration
fees. The Alternate Dispute Resolution Agreement in this Agreement does not
constitute a waiver of the parties’ rights to a judicial forum in instances
where arbitration would be void under applicable law, and does not preclude the
Trustee from exercising its rights to interplead the funds of the Trust at the
cost of the Trust.

ARTICLE XII

EFFECTIVE DATE

IN WITNESS WHEREOF, this Trust Agreement is signed by the duly authorized
officers of the parties on the dates set forth below their names, and shall be
effective on the Trustee’s receipt of Plan assets to be held in trust hereunder.
The Employer hereby acknowledges that it has conferred with its counsel with
respect to the adoption and the provisions of this Trust Agreement.

 

UNION BANK OF CALIFORNIA, N.A.     HOLOGIC, INC. By:  

 

    By:  

 

 

   

 

(typed or printed name)     David Brady Title:  

 

    Title:   Senior Vice President of Human Resources By:  

 

     

 

    (typed or printed name)       Title:  

 

     

 

23